Citation Nr: 1039432	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  00-17 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to reopen 
the issue of entitlement to service connection for a right eye 
disorder, claimed as traumatic cataract and glaucoma.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to October 
1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Roanoke, Virginia 
(RO) and numerous Board remands.  

As discussed in the decision below, the Board has reopened the 
issue of entitlement to service connection for a right eye 
disorder.  The issue of entitlement to service connection for a 
right eye disorder, claimed as traumatic cataract and glaucoma, 
is addressed in the remand portion of the decision below, and is 
remanded to the RO via the Appeals Management Center, in 
Washington, DC.


FINDINGS OF FACT

1.  In February 1966, the RO denied the Veteran's original claim 
seeking service connection for a right eye disorder because there 
was no evidence of injury or further aggravation of the Veteran's 
pre-existing right eye injury.  That decision is final based on 
the evidence then of record.

2.  In May 1990 and April 1992, the RO denied the Veteran's claim 
to reopen the issue of entitlement to service connection for a 
right eye disorder because the Veteran failed to submit new and 
material evidence.  Those decisions are final based on the 
evidence then of record.

3.  Evidence associated with the claims file since the April 1992 
rating decision is new and material and must be considered in 
order to fairly decide the merits of the claim of entitlement to 
service connection for a right eye disorder.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service 
connection for a right eye disorder is new and material, and 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
Without deciding whether the notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the issue of whether new and material 
evidence has been submitted to reopen the claim for entitlement 
to service connection for a right eye disorder.  This is so 
because the Board is taking action favorable to the Veteran by 
reopening the claim for service connection for the disorder at 
issue.  As such, this decision poses no risk of prejudice to the 
Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In a February 1966 rating decision, the RO denied the Veteran's 
claim for entitlement to service connection for a right eye 
disorder, claimed as traumatic cataract and glaucoma, because the 
evidence failed to show "injury or further aggravation" of the 
Veteran's pre-existing right eye disorder during active duty 
service.  The Veteran did not perfect an appeal of the February 
1966 rating decision.  Thus, the February 1966 rating decision is 
final based on the evidence then of record.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103 (2009).  In a May 1990 rating decision, 
the RO denied the Veteran's claim to reopen the issue of 
entitlement to service connection for a right eye disorder 
because the evidence submitted was not new and material.  
Although the Veteran filed a notice of disagreement in June 1990 
and a statement of the case was issued in July 1990, the Veteran 
failed to perfect an appeal of the May 1990 rating decision.  
Thus, it is final based on the evidence then of record.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In an April 1992 rating 
decision, the RO again denied the Veteran's claim to reopen the 
issue of entitlement to service connection for a right eye 
disorder because the Veteran did not submit new and material 
evidence.  The Veteran did not perfect an appeal of the April 
1992 rating decision; accordingly, it is final based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

In March 1999, the Veteran filed the present claim to reopen the 
issue of entitlement to service connection for a right eye 
disorder.  In an August 1999 rating decision, the RO denied 
reopening the Veteran's claim.  In February 2000, the Veteran 
filed a notice of disagreement with regard to the August 1999 
rating decision, and perfected his appeal in August 2000.

Although the RO determined that new and material evidence was not 
presented to reopen the Veteran's claim of entitlement to service 
connection for a right eye disorder, such a determination is not 
binding on the Board, and the Board must first decide whether new 
and material evidence has been received to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that 
Board reopening is unlawful when new and material evidence has 
not been submitted).

Although a decision is final, a claim will be reopened if new and 
material evidence is presented.  38 U.S.C.A. § 5108.  Because the 
April 1992 RO decision is the last final disallowance with regard 
to the Veteran's claim for entitlement to service connection for 
a right eye disorder, the Board must review all of the evidence 
submitted since that action to determine whether the Veteran's 
claim should be reopened and re-adjudicated on a de novo basis.  
Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and 
material evidence is presented with respect to a claim which has 
been disallowed, the Board shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

The standard for new and material evidence was amended during the 
course of this appeal.  See 38 C.F.R. § 3.156(a) (2009).  
However, that amendment applies only to claims to reopen received 
on or after August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001).  Since the Veteran's claim to reopen the issue of 
entitlement to service connection was received in March 1999, the 
law in effect when the claim was filed is applicable.

Under the law in effect at that time, new and material evidence 
means evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  Rather, 
it is important that there be a complete record upon which the 
claim can be evaluated, and some new evidence may contribute to a 
more complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  Hodge, 155 F.3d at 1363.  
For purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly presented 
evidence is to be presumed unless evidence is inherently 
incredible or beyond competence of witness).

At the time of the April 1992 rating decision, the evidence of 
record consisted of the Veteran's service treatment records and a 
February 1966 VA examination report.  A March 1964 entrance 
examination for the U.S. Naval Reserve reflects that clinical 
evaluation of the Veteran's eyes, pupils, ocular motility, and an 
opthalmoscopic examination were normal.  However, an examination 
showed distant vision of 20/40, bilaterally, which was corrected 
to 20/20.  There was a finding of defective vision, bilaterally, 
corrected to 20/20 by lens.  In a report of medical history, 
completed at that time, the Veteran denied a history of eye 
trouble, but reported that he had worn glasses.  In addition, he 
reported that he had been consulted or treated by clinics, 
physicians, healers, or other practitioners within the last five 
years due to his eye.  A March 1964 record notes that the Veteran 
was physically qualified for enlistment to the U.S. Naval 
Reserve, but noted that defects found included defective vision, 
bilaterally, of 20/40 corrected to 20/20 by lens.

The Veteran's July 1964 service entrance examination indicates 
that his pupils were abnormal on examination, but that his eyes, 
ocular motility, and an opthalmoscopic examination were normal.  
The report reflects that there was a pterygium in the right eye 
encroaching upon the cornea by two millimeters.  On examination, 
distant vision was 20/20, bilaterally.  In a report of medical 
history, completed at that time, the Veteran denied a history of 
eye trouble, but reported that he wore glasses.  Another 
treatment record, dated the same day as the July 1964 entrance 
examination, reported that the Veteran was physically qualified 
for enlistment, but notes that defects found included a pterygium 
in the right eye which was not considered disabling.  

A July 1965 treatment record reflects that the Veteran reported a 
pre-service injury to the right eye.  Specifically, he noted 
that, at the age of 12, he received a blow to the eye with a 
brick and that he was hospitalized for one week.  Unaided visual 
acuity was 20/100 in the right eye and 20/20 in the left eye.  
The diagnoses were right eye glaucoma secondary to trauma; right 
eye cataract secondary to trauma; and traumatic right cornea 
tear.  The physician noted that all diagnosed right eye disorders 
existed prior to service entrance.  The physician further found 
that the Veteran did not meet the standards for induction.  
Another July 1965 treatment record reflects that examination of 
the right eye showed an old healed corneal abrasion.  Examination 
also showed that unaided visual acuity was 20/100 in the right 
eye and 20/20 in the left eye.  An August 1965 record reflects a 
diagnosis of "glaucoma, secondary, right eye (recess angle due 
to trauma)" which existed prior to service entrance, was not 
incurred in the line of duty, was not due to misconduct, and was 
not aggravated by service.  The treatment record also notes 
diagnoses of right eye cataract due to injury which existed prior 
to service entrance, was not incurred in the line of duty, was 
not due to misconduct, and was not aggravated by service; and 
corneal opacity due to trauma (laceration) which existed prior to 
service, was not incurred in the line of duty, was not due to 
misconduct, and was not aggravated by service.  

In September 1965, the Veteran underwent a medical board which 
diagnosed secondary glaucoma in the right eye (recess angle due 
to trauma) and found that the right eye disorder was not due to 
misconduct, was not incurred in the line of duty, existed prior 
to service entrance, and was not aggravated by service.  The 
medical board found the Veteran unfit for duty and recommended 
discharge due to physical disability.  The medical board report 
notes that, during a routine physical examination, the Veteran 
was found to have deep cupping and elevated tension of the right 
eye.  He was admitted to the hospital for evaluation and 
appropriate disposition in August 1965 with a diagnosis of right 
eye glaucoma.  The report notes that past history revealed that, 
at the age of 12, the Veteran was hit in his right eye with a 
brick and that he has had poor vision in his right eye since that 
time but that he never wore glasses until the age of 18.  The 
medical board diagnosed secondary glaucoma in the right eye 
(recess angle due to trauma); right eye cataract due to injury; 
and corneal opacity due to trauma (laceration).  

In February 1966, the Veteran underwent a VA examination.  He 
reported that he had a trauma to the right eye when he was a 
child and that there was a difference in visual acuity between 
his two eyes prior to service entrance.  He did not recall visual 
symptoms after his injury.  He reported that he first got glasses 
at the age of 18 and had 20/40 vision in the right eye, but could 
see 20/20 in the right eye with glasses.  He noted that, during 
boot camp, his glasses were broken and that the hot sun irritated 
his eyes.  He reported that he developed blurred vision with pins 
and needles sensation and photophobia during service.  He stated 
that he saw a private physician who told him that his eyes were 
worse after not wearing glasses, and about a year later he was 
diagnosed with glaucoma by a Navy doctor.  He indicated that, on 
one occasion while in training, he got dirt in his eye.  The 
diagnoses were uncontrolled traumatic glaucoma in the right eye; 
right eye corneal scar; right eye compound myopic astigmatism; 
right eye visual field changes consistent with glaucoma; and 
right eye traumatic mydriasis.

Since the RO's April 1992 decision, VA received numerous lay 
statements from the Veteran, testimony from the Veteran provided 
during a hearing before the Board, a lay statement from the 
Veteran's mother, and various private treatment records.  Private 
medical treatment records from April 1975 through January 2009 
reveal ongoing treatment for a right eye disorder, to include 
glaucoma and cataract.  An April 1975 treatment record notes that 
the Veteran had an old injury to the right eye and that he was 
discovered to have cataract and glaucoma in the right eye seven 
to eight years before, during service.  In an April 1999 letter, 
W. Taylor, Jr., M.D. noted that he first examined the Veteran in 
1975 at which time he stated that he had an injury to his right 
eye at the age of 10 and that he was discovered to have cataract 
and glaucoma in the right eye during military service.  Dr. 
Taylor opined that the Veteran's "eye condition was a result of 
his old injury, but became manifested during his military 
service."  A March 2003 private treatment record from S. Hamidi-
Toosi, M.D. notes that the Veteran reported that he wished to 
apply for disability benefits from VA and stated that in 1964 
during military service, he had sunlight exposure which irritated 
his eye.  He also reported that he had gasoline exposure to his 
right eye six months later, which caused continued redness and 
irritation.  In a March 2004 letter, Dr. Hamidi-Toosi reported 
that the Veteran "has a history of injury to his right eye many 
years ago and has sustained severe traumatic glaucoma and 
cataract in the left eye causing him legal blindness."  In a 
January 2009 letter, Dr. Hamidi-Toosi noted that the Veteran 
stated that he was involved with an injury related to gasoline 
exposure to his right eye during active duty service and that, 
"[s]ince then, he has had clinically significant vision 
disability in his right eye."

In various lay statements, the Veteran reported that he has had 
glaucoma since active duty service, and that during service, he 
spilled some gasoline in his eye and later went to the doctor who 
told him that he had eye problems.  He also argued that he had 
20/20 corrected vision, bilaterally, and no evidence of cataract 
or glaucoma prior to military service; that he had no eye 
problems at service entrance; and that he was first found to have 
glaucoma in his right eye after two years of military service; 
and that the diagnosis of glaucoma was made after he spilled 
gasoline in his eyes.

During a March 2003 hearing before the Board, the Veteran 
testified that he believed that his eye disorder was caused by 
gasoline that was splashed into his eye during military service.  
The Veteran reported that the gasoline burned, and that he had 
difficulty washing it out.  He noted that his eyes continued to 
burn and turned red, so he went to seek medical treatment that 
same day.  He stated that he was referred to another doctor who 
told him that he had a cataract and glaucoma.  He denied having 
any problems with his eyes prior to spilling gasoline in them.  
He further reported that he has continued to have right eye 
problems since service discharge, and that it has progressively 
gotten worse.  The Veteran also noted that, during service in the 
U.S. Naval Reserves prior to his entrance into active duty 
service, his glasses broke while he was standing out in the sun, 
and he could not keep his eye open and had eye pain, so he went 
to sick bay but was informed that they could not do anything for 
him because he was a civilian.

In an October 2007 statement, the Veteran's mother reported that 
the Veteran wore corrective lenses in high school which corrected 
his vision to 20/20, bilaterally, and that he had no difficulties 
with his vision while wearing his corrective lenses.  She noted 
that he had no vision problems prior to his entrance into active 
duty service.

The Board finds that the evidence submitted since the April 1992 
rating decision is new and material.  Specifically, the Veteran's 
lay statements and the April 1999 letter from Dr. Taylor that the 
Veteran's "eye condition was a result of his old injury, but 
became manifested during his military service" constitute new 
and material evidence.  The Veteran provided various lay 
statements and testimony in which he described the increased 
symptoms of a right eye disorder that he had during active duty 
service which were not present prior to service.  See Justus, 3 
Vet. App. at 513.  In addition, the April 1999 letter from Dr. 
Taylor indicates that, even though due to an old injury, the 
Veteran's right eye disorder may have been aggravated by service 
as it first became manifested during service.  Id.  This evidence 
is new because it was not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a).  It is material because it 
bears directly and substantially upon the issue of whether the 
Veteran's right eye disorder was aggravated by his active duty 
service, which was the basis for the prior denial.  Id.  In 
addition, it is not cumulative or redundant and must be 
considered to fairly decide the merits of the claim for service 
connection because it may contribute to a more complete picture 
of the circumstances surrounding the origin of a Veteran's injury 
or disability.  Id.; Hodge, 155 F.3d at 1363.  Accordingly, the 
claim for entitlement to service connection for a right eye 
disorder is reopened.




ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a right eye disorder is 
reopened; the claim is granted to this extent only.


REMAND

With respect to the merits of the Veteran's claim for entitlement 
to service connection for a right eye disorder, remand is 
required for adjudication on the merits, in order to avoid 
prejudice to the Veteran.  Bernard, 4 Vet. App. at 394 (holding 
that where RO has not considered the reopened claim on a direct 
basis, the Board must consider whether there would be prejudice 
to the veteran if it proceeded to adjudicate the merits of the 
claim).  Accordingly, in order to afford the Veteran the 
opportunity to make additional argument and submit any additional 
evidence, remand is required.

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran with an 
appropriate VA examination to determine the 
etiology of any current right eye disorder 
found.  The claims file must be provided to 
and reviewed by the examiner.  All pertinent 
symptomatology and findings must be reported 
in detail.  Any indicated diagnostic tests 
and studies must be accomplished.  Following 
a review of the service and post-service 
medical evidence, to include the Veteran's 
lay statements and testimony of record, and 
after conducting an interview of the Veteran, 
the examiner must provide an opinion as to 
whether the Veteran's current right eye 
disorder, to include traumatic cataract and 
glaucoma, was caused or aggravated by his 
military service, to include spilling 
gasoline in his right eye.  The VA examiner 
must specifically address the service 
treatment records, which indicate a worsening 
of right eye visual acuity throughout 
service, in the discussion of whether the 
Veteran's right eye disorder was aggravated 
during active duty service.  A complete 
rationale for all opinions must be provided.  
If the examiner cannot provide the requested 
opinion(s) without resorting to speculation, 
it must be so stated, and the examiner must 
provide the reasons why an opinion would 
require speculation.  The report prepared 
must be typed.

2.  The RO must notify the Veteran that it is 
his responsibility to report for the 
scheduled examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

3.  The examination report must be reviewed 
by the RO to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures at once.

4.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claim of entitlement to service connection 
for a right eye disorder must be adjudicated 
on the merits.  If any benefit remains 
denied, a supplemental statement of the case 
must be provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


